Citation Nr: 1454890	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right upper extremity (RUE) peripheral neuropathy.  

2.  Entitlement to a disability rating in excess of 10 percent for left upper extremity (LUE) peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the January 2013 Board remand identified the claims as appeals of an earlier September 2005 rating decision, it is clear that the Veteran, while expressly appealing other determinations in the September 2005 rating decision, did not appeal the initial ratings assigned for his RUE and LUE peripheral neuropathies.  December 2008 is the earliest date the Veteran addressed his ratings for RUE and LUE peripheral neuropathies, by submitting a claim for increased disability ratings.  The issues have been recharacterized to comport with the evidence of record.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.  

In January 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additional VA treatment and examination evidence has been associated with the record following the last supplemental statement of the case (SSOC) that was issued in March 2013.  The Veteran's representative has submitted a waiver of initial RO review of this evidence.  38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  During the pendency of his appeal, the Veteran's service-connected peripheral neuropathy of the RUE has been manifested by no more than mild incomplete paralysis of the right radial, median and ulnar nerves.  

2.  During the pendency of his appeal, the Veteran's service-connected peripheral neuropathy of the LUE has been manifested by no more than mild incomplete paralysis of the left radial, median and ulnar nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for RUE peripheral neuropathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Codes 8514, 8515, 8516 (2014). 

2.  The criteria for a disability rating of 20 percent for LUE peripheral neuropathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Codes 8514, 8515, 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his March 2012 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Written statements from the Veteran, and a client and a co-worker are also of record.  

VA examinations were conducted in December 2008, June 2011, February 2013 and April 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports are adequate as they are predicated on examinations of the Veteran and fully address the rating criteria and other manifestations relevant to evaluating his service-connected peripheral neuropathy of both upper extremities.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran and his representative contend that he is entitled to higher disability ratings for his RUE and LUE peripheral neuropathies because the separate 10 percent disability ratings do not address the severity of his symptoms. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the RUE and LUE are each rated at 10 percent pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 that governs the evaluation of paralysis of the median nerve.  

Under this Code, a 10 percent rating is assigned when there is mild incomplete paralysis of the median nerve on either the major (dominant) side or the minor (nondominant) side.  Moderate incomplete paralysis warrants a 30 percent rating on the dominant side and a 20 percent rating on the nondominant side.  Severe incomplete paralysis warrants a 50 percent rating on the major side and 40 percent rating on the minor side, respectively.  

Diagnostic Code 8514 provides the rating criteria for evaluation of paralysis of the musculospiral nerve (radial nerve).  Under these provisions, mild incomplete paralysis warrants a 20 percent rating for both the dominant and nondominant sides; moderate incomplete paralysis warrants a 30 percent disability evaluation for the dominant side and 20 percent for the nondominant side; and, severe incomplete paralysis warrants a 50 percent disability evaluation for the dominant side and 40 percent for the nondominant side.  

Diagnostic Code 8516 provides the rating criteria for paralysis of the ulnar nerve.  Mild incomplete paralysis warrants a 10 percent rating for both the dominant and nondominant sides; moderate incomplete paralysis warrants a 30 percent disability evaluation for the dominant side and 20 percent for the nondominant side; and, severe incomplete paralysis warrants a 40 percent disability evaluation for the dominant side and 30 percent for the nondominant side.  

A general note defines "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

VA treatment records dated in November 2008 and December 2008 reflect treatment for cervical spine pain and radiculopathy, as well as peripheral neuropathy.  Treatment records reflect the Veteran's continued complaints of numbness and tingling in both hands, as well as burning pain.  

A December 2008 VA neurological examination report reflects the Veteran's complaints of his fingers locking up and intermittent severe pain and numbness in the LUE.  He also complained of an inability to discern whether water was too hot.  Examination revealed decreased temperature sense in a glove distribution.  Vibration was well preserved in the right hand, but he was unable to tell when it stopped in the left hand due to paresthesia resulting from an earlier chiropractic manipulation.  Reflexes were absent.  The assessment was polyneuropathy with some mild progression since the previous VA examination.  There was mild sensory loss in both upper extremities.  

In an April 2009 statement, a client of the Veteran's salon stated that she had been his client for over 30 years and had witnessed a definite decline in his physical abilities.  She stated that she was a nurse and had noticed that the Veteran was unable to determine how hot or cold the water was and that his hands had become weaker, affecting his ability to grip things.  

In another April 2009 statement, a friend and co-worker indicated that the Veteran's neuropathy of both upper extremities caused him frequent pain and periods when he would have to stop and treat his symptoms before completing his work.  She stated that his clientele appeared to be waning and the remaining clients were impatient with his slow performance.  

Subsequent VA treatment records, dating from September 2009 to March 2011, reflect sensation in the extremities was normal with monofilament.  

A June 2011 VA neurological examination report reflects the Veteran's complaints of intermittent numbness in the upper extremities extending to the elbows and difficulty sometimes with buttons, laces or cutting meat when his hands locked up.  

Examination revealed decreased temperature sense to the left in a glove distribution.  Motor strength was poorly performed with normal tone.  There was mild atrophy at the left first dorsal interossei.  Sensory was intact to fine touch with erratic response.  Position sense was poorly performed.  The examiner opined that the symptoms and findings were atypical for diabetic neuropathy.  A MRI study of the cervical spine reviewed degenerative changes and foraminal stenosis at multiple levels.  EMG studies showed mildly slowed and decreased conduction velocities and decreased amplitudes.  

The examiner opined that the sensory findings were caused by a combination of degenerative spine and disc disease with peripheral neuropathy.  Based on the electrophysiology, the examiner opined that the Veteran's diabetic neuropathy contributed mild incomplete sensory loss to the hands.  

During the March 2012 hearing, the Veteran testified that he could not discern how hot or cold the water was while shampooing clients' hair.  He further said that he could not cut hair without his hands locking up.  

A November 2012 VA treatment record indicates that the Veteran's medication was increased for complaints of neuropathic pain.  

A February 2013 VA neurological examination report reflects the Veteran's complaints of intermittent numbness in the whole body with an inability to move.  He indicated that he was a hairdresser and unable to tell the water temperature when washing hair.  He reported that he felt numb to his elbows and that his hands went to sleep at night.  His hands got stiff and his fingers locked up when he attempted to cut hair.  He sometimes had difficulty with buttons due to finger stiffness.  

Examination revealed the Veteran to be right-handed.  He had normal muscle strength in both elbows and wrists with range of motion testing.  He also had full muscle strength with grip and pinch testing.  Deep tendon reflexes were decreased in the bilateral biceps, triceps, and brachioradialis muscles.  Light touch sensation was normal in both upper extremities, as were position sense and vibration sensation.  Cold sensation was decreased in the bilateral upper extremities.  There was no muscle atrophy or trophic changes observed.  

The examiner found that the Veteran had mild incomplete paralysis of the radial, median and ulnar nerves of the RUE and LUE.  The examiner noted that the Veteran had full motor strength with normal tone, dexterity and coordination.  Sensory was intact to fine touch and position, while temperature sense was decreased on the left side and below the neck.  Vibration sense was mildly diminished on the left side.  The examiner opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The Veteran had a mild mixed sensorimotor demyelinating and axonal polyneuropathy with distal motor unit changes consistent with a diabetic polyneuropathy.  He also had a rather severe degenerative cervical spine and disc disease that likely overlay any peripheral neuropathy findings present.  

An April 2014 VA neurological examination reflects the Veteran's complaints of intermittent numbness in the arms and hands, as well as intermittent trouble with buttons and laces when his hands locked up.  

Examination revealed the Veteran had full muscle strength in all bilateral upper extremity muscle groups.  Deep tendon reflexes were absent in the bilateral biceps, triceps and brachioradialis muscle groups.  Light touch sensation was absent in the bilateral shoulder area, inner/outer forearm, and in the hands/fingers.  Position sense was normal in both upper extremities.  Vibration sensation was normal in the RUE, but absent in the LUE.  Cold sensation was decreased in both upper extremities.  There was no evidence of muscle atrophy or trophic changes in either upper extremity.  

The examiner found mild incomplete paralysis in the bilateral radial, median and ulnar nerves.  The examiner noted that sensory was absent to fine touch in the hands and that temperature sense was decreased in a glove distribution.  Vibration sense was intact except absent in the left hand.  The examiner opined that the Veteran had atypical findings for diabetic polyneuropathy, as it causes progressive distal symmetrical sensory loss that is not intermittent in nature.  The Veteran had a mild mixed sensorimotor demyelinating and axonal polyneuropathy with distal motor unit changes, consistent with a diabetic polyneuropathy with a rather severe degenerative cervical spine and disc disease that likely overlaid any peripheral findings that might be present.  

The objective neurological testing during the December 2008, June 2011, February 2013 and April 2014 VA examinations showed findings assessed by the examiner to be no more than a mild diabetic peripheral neuropathy.  The June 2011, February 2013 and April 2014 examinations note the examiner's opinion that the mild diabetic peripheral neuropathy symptoms were overlaid by symptoms of significant degenerative cervical spine and disc disease.  Both the February 2013 and April 2014 examination reports indicate that testing revealed mild incomplete paralysis of the bilateral radial, median and ulnar nerves.  

Although radial nerve impairment was not specifically addressed prior to the February 2013 VA examination, the Veteran's reported symptoms have remained consistent throughout the pendency of his appeal.  Based on these findings, the evidence is, at worst, in equipoise as to whether separate 20 percent disability ratings for RUE and LUE peripheral neuropathy under Diagnostic Code 8514 are warranted.  Resolving all reasonable doubt in favor of the Veteran, separate 20 percent disability ratings for RUE and LUE peripheral neuropathy are warranted.  

While both the Veteran and his friends are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical neuropathy, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Concomitantly, the VA examiner who conducted all the VA examinations and is competent to provide a probative opinion, took into consideration all of the Veteran's subjective complaints, his occupational history, and the results of the objective neurological testing and examinations in determining the overall severity of the manifestations attributed to his service-connected RUE and LUE peripheral neuropathy.  

While the Veteran believes that his RUE and LUE peripheral neuropathy symptoms have gotten progressively worse during the pendency of the appeal, the VA examiner addressed the Veteran's symptoms in the VA examination reports and, while indicating that some symptoms had indeed worsened, noted that his resulting overall impairment attributable to his peripheral neuropathy remained mild.  The examiner further opined that the Veteran's RUE and LUE peripheral neuropathy symptoms did not cause any occupational impairment. 

The criteria for separate evaluations in excess of 20 percent have not been met or approximated at any time during the pendency of the appeal and separate ratings in excess of 20 percent for RUE and LUE peripheral neuropathies are not warranted. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected RUE and LUE peripheral neuropathies are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his RUE and LUE peripheral neuropathies.  As such, it cannot be said that the available schedular evaluations are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Throughout the pendency of this appeal, the Veteran has continued to work as a hair stylist and barber.  The issue of entitlement to a total disability rating based on TDIU has not been raised.



ORDER

An evaluation of 20 percent for service-connected RUE peripheral neuropathy is granted.

An evaluation of 20 percent for service-connected LUE peripheral neuropathy is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


